 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By discriminating in regard to the hire,tenure, terms, and conditions of employ-ment of Costanzo Manes to encourage or discourage membership in a labor organi-zation,the Companyhas engaged in unfair labor practices within the meaning ofSection 8(a) (3) and(1) of the Act.4.By causingthe Companyto discriminate against Manes in violation of Section8(a)(3) of theAct, Local 107has engaged in unfairlabor practices within themeaning of Section 8(b) (2) of the Act.5.By restraining and coercingCostanzoManes in the exercise of rights guaranteedby Section 7 of the Act, Local 107has engaged in unfair labor practiceswithin themeaning of Section 8(b) (1) (A) of the Act.6.The aforesaidunfair labor practices are unfair labor practiceswithin themeaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Alex Wasleff Building Maintenance CompanyandWarehouseand Mail Order Employees Union,Local 743, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.CasesNos. 13-CA-3493, 13-CA-3493-2,and 13-C,A-3493-3.February 8, 1961DECISION AND ORDEROn September 8, 1960, Trial Examiner Owsley Vose issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, together with a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Rodgers,Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record,2 and1During the second day of hearing,Respondent requested certain pretrial affidavits ofwitnesses who had completed their testimony the previous day, and who had been excusedby the Trial Examiner.These witnesses were no longer present at the hearing,and theTrial Examiner sustained the objections of the General Counsel to the production of theiraffidavits.We affirm the Trial Examiner's ruling, for the reasons stated inWalsh-LampkinWholesale Drag Company,129 NLRB 294,and deny Respondent's request to strike thetestimony of these witnesses from the record.We note that the affidavit of another wit-nesswas timely requested by Respondent'scounsel the previous day during cross-examination,and was produced by the General Counsel.2Respondent's request for oral argument is denied,as the record,exceptions,and briefadequately present the issues and positions of the parties.We also deny Respondent'smotion to reopen the record, as there is no showing that the evidence Respondent nowwishes to offer was not available at the time of hearing.SeeSchottMetal ProductsCompany,128NLRB 415.130 NLRB No. 12. ALEX WASLEFF BUILDING MAINTENANCE COMPANY51hereby adopts the findings, conclusions, and recommendations of theTrial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Alex WasleffBuilding Maintenance Company, Chicago, Illinois, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Warehouse and Mail Order Em-ployees Union, Local 743, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, or in any otherlabor organization of its employees, by discharging, refusing to rein-state, or in any other manner discriminating against employees withrespect to their hire or tenure of employment or any term or conditionof employment.(b) In any other manner interfering with, restraining, or coercingits employees at Mercy Hospital in the exercise of the right of self-organization, to form labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in anyother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all suchactivities, except as authorized in Section 8(a) (3) of the Act, asamended.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Penny Powell and Lula Booth immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,and make them whole for any loss of pay suffered by them, in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze "the amounts of backpay due.3Respondent excepts to the Trial Examiner's failureto find thata decision of the IllinoisState Unemployment Compensation Agency, denying unemployment compensation to em-ployee Powell,precludes the Board from finding an unfair labor practice in connectioilwith her discharge.We find no merit in this exception.While the decision of the Stateagency was properly admissible in evidence,we find that this evidence is insufficient inthe present case to overcomethe otherevidence,detailed in the Intermediate Report, sup-porting the unfair labor practices alleged in the complaint,and found herein.SeeCadillac Marine&Boat Company,115 NLRB107, footnote 1. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its office at Mercy Hospital copies of the notice attachedto the Intermediate Report marked "Appendix." 4Copies of saidnotice, to be furnished by the Regional Director for the ThirteenthRegion, shall, after being duly signed by Respondent's authorizedrepresentative, be posted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are cus-tomarily posted at the hospital.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that Juanita Bonier was discharged inviolation of the Act.*This noticeshallbe amended by substituting for the words "Recommended Order of aTrial Examiner" the words "A Decision and -Order." In the event, that this Order, is en-forced by a decree of a United States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order" the words "Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcingan Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, in which all parties were represented, was heard before me inChicago, Illinois, on April 11 and 12, 1960, upon'the complaint of the-GeneralCounsel and answer of Alex Wasleff Building Maintenance Company, herein referredto as Wasleff.After the hearing the General Counsel and Wasleff filed helpfulbriefswhich have been fully considered.The issues litigated at the hearting werewhether Wasleff violated Section 8(a)(3) and (1) of the Act in connection withthe termination of employment of Penny Powell, Juanita Bouier, and Lula M. Booth.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONALFINDINGSWasleff, an Illinois corporation having an office at Chicago, Illinois, operates abuilding cleaning and maintenance service.Among its clients during 1958 were theGeneral Electric Company and Butler Brothers, Inc., from each of whom Wasleffreceived in excess of $50,000 for services performed during that year.Both GeneralElectric Company and Butler Brothers, Inc., annually ship products valued in excessof $100,000 outside the State of Illinois. I find that Wasleff is engaged in operationsaffecting commerce within the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDWarehouse and Mail Order Employees Union, Local 743, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, herein calledthe Union, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe unfair labor practices alleged in the complaint involve the termination ofthree of Wasleff's employees who worked full time at Mercy Hospital in Chicago.Mercy Hospital is operated by the Sisters of Mercy, a Catholic order.About the ALEX WASLEFF BUILDING MAINTENANCE COMPANY59end of June 1957 Wasleff took over all cleaning operations at the hospital, includ-ing the furnishing of maid service for the patients' rooms, under a contract withthe hospital.Wasleff's contacts with the hospital were through Sister Vincent, thehousekeeper of the institution.At the time of the events here involved, Foreman Swimms was in charge of themen, who did the heavier cleaning at the hospital.Forelady Mary Branch super-vised the maids, with the assistance of Irma Horton, assistant forelady, who was incharge of the maids in the east side of the building.'Branch devoted her timemainly to the west side of the building, which included the supply room.Thesesupervisors worked under the general direction of Superintendent Harry Ford, whowas responsible on behalf of Wasleff for the cleaning work at various buildings,includingMercy Hospital.He visited the hospital daily in connection with theperformance of his duties.At the time of the hearing in April 1960, neither Fore-lady Branch nor Assistant Forelady Horton were still in Wasleff's employ.Hortonhad been discharged by Wasleff in December 1959, after being demoted from hersupervisory position the previous month.Branch quit her job in January 1960, afterbeing transferred, against her will, to another establishment.B. The credibility of the witnessesIn this case much of the testimony upon which the General Counsel relies as sup-porting the allegations of the complaint is denied by Wasleff's only witness, Super-intendent Ford. In such a case the determination of the credibility of the witnessesgiving conflicting testimony is, of course, of paramount importance.The makingof this determination in this case has not been an easy task. Superintendent Ford,the principal actor for Wasleff in the events involved in this case, was still employedby Wasleff at the time of the hearing, and was a vitally interested party.On theother hand, the General Counsel's witnesses also had an interest in the outcome ofthe case.Both Forelady Branch and Assistant Forelady Horton, whose testimonystrongly aided the General Counsel's case, appeared on the stand to harbor someresentment againstWasleff.This apparently stemmed from the circumstances oftheir leaving Wasleff's employ.Superintendent Ford, while not a wholly unreliable witness, impressed me asbeing quick to make sweeping statements supporting Wasleff's position.As appearsmore fully hereinafter, Ford's testimony regarding Booth's second transfer was notonly confused and self-contradictory, but also highly implausible on its faceInaddition, in one instance, as stated below, upon being confronted with an affidavitpreviously given to a Board investigator, Ford retracted previous sworn testimony.In resolving conflicts between the testimony of Superintendent Ford and AssistantForelady Horton, I found the testimony of the latter much more persuasive.Onthe stand Horton appeared to have an accurate recollection of the events coveredby her testimony, and she gave the incidents in a logical sequence and in sufficientdetail to be convincing.Also Horton's testimony appeared more consistent withthe inherent probabilities of the situations covered and the demonstrable facts ofthe case.I have greater difficulty resolving conflicts in the testimony between SuperintendentFord and Forelady Branch. In one instance Branch overstated a matter in such away as to indicate a desire on her part to build up a case against Wasleff.Also thefact that Forelady Branch repeatedly attributed to Superintendent Ford the mak-ing of the most incriminating statements has caused me to scrutinize Branch's testi-mony very carefully.Not all of the incriminating statements attributed to Fordby Branch, however, were denied. It also should be borne in mind that at the timethe conversations in which the incriminating remarks assertedly were made tookplace, Branch was in charge of the maids at the hospital, that she was a trustedpart of management, and that Ford reasonably assumed that his words would notbe repeated outside of management.Under all the circumstances, including myobservation of both witnesses on the witness stand, I conclude that in general Fore-lady Branch was a more reliable witness than Superintendent Ford. Specific in-stances of conflicts in their testimony are discussed below.C. Sequence of events1.The Union initiates efforts to organize the hospital employeesOn the morning of October 26, 1959, organizers for the Union appeared in frontof the hospital and passed out leaflets and union authorization cards to employeesiHorton was married after the events involved in this caseand is sometimesreferred toin the i ecoi d by her married name of Blackledge. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDas they went in to work Some of the employees signed authorization cards and-returned them to the organizers at thattime.Others took the cards with them into-the hospital.The Union was discussed in the dressing room in the presence ofForelady Branch.The union activity outside the hospital came to Superintendent Ford's attentionthe same day it started.Ford brought up the subject of the Union is a conversa-tion in the housekeeping office.He asked Assistant Forelady Horton whether shehad obtained one of the cards that the Union was passing out outside.Horton saidthat she had not, that there had been no one out there when she had come in. Super-intendent Ford then told her that if she did get one, "don'tsign it."2Later thatsame day, Ford told Horton that he had heard that Juanita Bouier was "on two eastpassing out cards . . . go up there . . . and if she is, take them and bring themto the office." 3In the next few days Superintendent Ford questioned employees Bouier andBrooks as to whether they signed union cards.When they denied having done so,he instructed them not to do so.According to Assistant Forelady Horton, Fordalso asked Irma Miller whether she had signed a union card.When she said "No,"Ford replied, "You might as well tell me . . . if you did, because I am going tofind out anyway." 4During thisperiod SuperintendentFord had a further conversation with AssistantForelady Horton in the officein thepresence of Sister Vincent, the housekeeper forthe hospital.He told Horton that "that wasn'tthe Union for us,and we shouldn'tjoin that Union" and that the employees who had signed union cards "would befired." 5About thistime SuperintendentFordcommentedto Forelady Branch and As-sistant Forelady Horton that "he wasgoingto fire Amanda Gray and Fanny Sykesbecause they had signed these Union cards." Subsequently Gray and Sykes weredischarged.The next day after he discharged them Fordinformed Branch andHorton that he had been advised "downtown" that he "couldn't fire them becausethey had joined the Union."Gray and Sykeswere then reinstated 52.Events about the time of the union meeting of November 4On Friday, October 30, the Union mailed letters to the employees who had signedauthorization cards inviting them to come and bring their fellow workers to a unionmeeting the following Wednesday afternoon, November 4, at 5:30 p.m. On Novem-ber 3, Superintendent Ford mentioned the forthcoming meeting to Sister Vincent2Although questioned about numerous other specific conversations, Ford was not ques-tioned specifically about this conversationHe testified generally that he had never askedHorton whether she had signed a card and become a member of the Union Such a generaldenial, In my opinion is not sufficient to outweigh Horton's specific testimony concerningthis conversationa Ford denied having made the foregoing statementFor the reasons set forth in sec-tion B, above, I credit Horton's testimonvThe facts concerning these and other con-versations between Ford and Horton, and also Forelady Branch, another of Wasleff'ssupervisors, are included, not as evidence of unfair labor practices on Ford's part in andof themselves, but because they are relevant on the issue of the discriminatory dischargesalleged in the complaint.4Although Ford denied questioning Bonier and Brooks about signing union cards, liedid not deny interrogating Miller in this respectThe testimony of Bonier and Brooks isconsistent with that of Horton that Ford also told her not to sign a union card. I do notcredit Fora's denial5 Ford was not specifically questioned about having stated that employees signing cards"would be fired " He did testify, in response to questioning by Wasleff's counsel, that liehad not participated in any conferences with Horton and Sister Vincent at which unionmatters such as signing cards and attending meetings, were discussedHorton's testi-mony, above set forth, is Inferentially corroborated by that of Forelady Branch, whostated that Ford on a subsequent date told her that "if any one had joined the Union thatliewas going to fire them " In view of this fact and my general reservations aboutFord's credibility, I do not credit his ambiguous denial of Horton's testimony above setforth,6 Ford denied telling Branch either that he was going to fire Sykes and Cray or that liehad fired them because they had signed union cardsSykes and Gray were in fact dis-charged and reinstated about the time of the conversation testified to by Branch andHortonI accept the mutually corroborative testimony of Branch and Horton stated inthe text above. ALEX WASLEFF BUILDING MAINTENANCE COMPANY55in the housekeeping office in the presence of Assistant Forelady Horton.He saidhe would try to keep the maids overtime so that they could not attend the meeting.Sister Vincent informed him that he could not do that?Before the meeting Superintendent Ford asked Forelady Branch if she plannedto attend the meeting and also whether she knew anyone else who was going to at-tend.8The meeting was held as planned on Wednesday,November 4. Among otheremployees attending were Penny Powell,Juanita Bouier, and Lula Booth, whosesubsequent terminations are involved in this case.When Juanita Bouier reported for work the next morning,she observed a maleemployee of the hospital,who had attended the union meeting the night before,sitting at the desk alongside of Sister Vincent.As Bouier walked in the employeemotioned toward Bouier in such a manner as to point her out. Later that same day,SisterVincent had a conversation with Superintendent Ford in the presence ofAssistant Forelady Horton in which she named various employees attending theunion meeting, including Penny Powell and Lula Booth.9The next day or two,Assistant Forelady Horton overheard Ford saying over the telephone in the house-keeping office that"he knew that Powell had gone to the union meeting, but hecouldn'tdo anything about it because she had been there with the Sisters for solong." 103.The discharge of Penny Powell on November 9When Wasleff took over the cleaning operations at the hospital in 1957, the hos-pital authorities requested Wasleff to keep an employee in the supply room full timeto issue supplies and cleaning equipment to other employees.Penny Powell, whohad been with the hospital almost 16 years,was in charge of the supply room whenWasleff took over.Wasleff had Powell continue to act in this capacity.The maids stored their supply carts in the supply room. It was Powell's job to seeto it that the baskets which the carts carried were kept filled with the necessary clean-ing materials,and to issue supplies to the maids when they ran out in the courseof the day.The maids came in and obtained their carts at the beginning of theirshift and returned them to the supply room at the end of the shift.At all othertimes, with the exception of the regular 15-minute coffee breaks when the maidswere allowed in the supply room, the maids were instructed not to enter the supplyroom.Powell had been directed on various occasions to keep the maids out of the supplyroom, except for the purposes mentioned above.However,she experienced difficultyin this regard.Consequently a bar had been placed across the open doorway tothe supply room.Powell continued to have difficulty keeping the maids out of thesupply room,and was cautioned numerous times by Superintendent Ford about theimportance of keeping the maids out of the supply room.On one occasion Fordsuggested that she give him the names of the girls violating the instructions to stayout of the supply room.On November 9, shortly after the morning coffee break was over, SuperintendentFord passed by the supply room and observed Clifford Hampton in the supplyroom.Hampton had only been employed at the hospital for a week or so. Fordpassed on by.After Hampton left, Ford returned and the following ensued, ac-cording to Ford's credited testimony:I said, "Penny,haven't you been directed not to let girls into this supply room.?"She said, "I have. I said "Penny,I am afraid that you are all through."I said, "You can hit the clock right now. You can dress first and I will pay youup to 10:30."'+Ford denied having made any such statementSister Vincent was not called as awitness at thehearingOn cross-examination Horton elaborated,stating that Ford hadsaid lie planned to have the early shift come in late and work late, so too much overtimewould not be involved.As hereinabove found, Horton impressed me as a credible witnessand I credit her testimony.sFord denied that be asked Branch if she was going to the meeting and testified thathe did not hear about the meeting until after the girls had left the building I do notcredit Ford's denial9 This is the credited testimony of AssistantForelady Horton.Superintendent Ford atfirst denied this.However,after being confronted with an affidavit he had earlier givena.Board field examiner,Ford recalledthat Sister Vincent had namedPennyPowell andcertiin others,as attending the meeting.iThis is Morton's undenied and credited testimony. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDAs Ford passed the supply room the first time Powell told Hampton,who hadcome in and looked in her basket,that she was not supposed to come in the supplyroom and to go on out.Hampton was admittedly not disciplined in any way forentering the supply room on this occasion.As soon as Forelady Branch heard that Powell had been discharged she askedFord the reason for the discharge.His reply,according to Branch,was "it wasthe Sisters'order to fire Penny, because she had signed a union card."Ford did notexplicitly deny having made this statement,although the inference from his testi-mony is that he did not make it.ii Ford'smaking of such a statement,in my opinion,is consistent with the logic of the entire situation.SisterVincent's action in re-porting to him the names of some of the employees attending the union meeting isconsistent with an unsympathetic attitude on her part to union activities on the partofWasleff'smaids.As stated below,Ford's own testimony establishes that Wasleffcomplied with the hospital authorities'requests for transfers of employees withoutquestion.Compliance with a request for a discharge,therefore,would not be il-logical.Under all the circumstances,I find that Ford made the above-quoted state-ment to Branch.Upon the discharge of Penny Powell,Lula Booth,another of the union supporters,was transferred from her job as a maid to Powell's position in the supply room.Thereafter,according to Forelady Branch, Superintendent Ford stated to her that-he was putting Lula down there because she might make the same mistake thatPenny had made, and he could get rid of her by telling her she made a mistakein letting girls come into the supply room,and that he wouldn'thave to tellher that she was fired because of the Union.Superintendent Ford denied making this statement.I find,however,in accord-ance with Branch's testimony,that Ford made a statement,with reference to Booth'stransfer to the supply room,to the effect that perhaps she would make the samemistake that Penny had made.4.Thetermination of Juanita Bouier's employmentBouier had been employed by Wasleff for about a year.She had signed a unioncard when the union organizers first came out to the hospital,and attended the unionmeeting on November 4. Thereafter, as noted above, she was questioned by Fordabout signing a union card and was told by Ford not to do so.At the beginning of her shift about a week later Forelady Branch transferredBouier to another floor.When Bouier asked why she could not continue workingon her regular floor, Branch explained that a new maid had had difficulties withone of the patients on the floor to which Bouier was being transferred and that con-sequently she was having the girls trade floors.At noon that same day Branchagain transferred Bouier, this time assigning her to washing windows and doors inthe corridors.When Bouier asked Branch what was wrong, "why they were chang-ing me so much," Branch replied that she did not know, that "she had to do whatshe was told to do." According to Superintendent Ford, this was a routine transfer,made without consulting him by Forelady Branch, at the request of the hospitalauthorities.Ford further testified that such transfers were the responsibility of theforelady, and that he did not interfere in such matters.Although Ford testified that such a transfer was not unusual, I do not credit histestimony, Forelady Branch, was was directly in charge of the maids and who nor-mally effected transfers,testified that such transfers were unusual,and that theyusually would be made only in emergency situations when Wasleff was short ofhelp, whichwas not the case at the time Bouier was transferred.I credit Branch'stestimony in this regard.Bouier did not report for work the next morning, but accompanied her son toschool for a conference with his teacher in compliance with the teacher's request.Although Bouier tried to reach her supervisors at the hospital by telephone to in-form them of her absence, she was unsuccessful in reaching them."Ford was not questioned as to whether he had informed Powell that it was theSisters' order to discharge Penny because she had signed a card. Instead Ford was askedwhether he had told Branch that he had fired Powell because she had signed a member-ship application.He denied having made such a statement.While Counsel's failure toframe the question so as to elicit an explicit denial or admission of Branch's testimonyabove set forth may have been inadvertent,on the other hand, Ford may not have beenable truthfully to deny Branch's precise testimony. ALEX WASLEFF BUILDING MAINTENANCE COMPANY57When Bouier completed her discussions at the school, she went to the hospital,arriving about 2 p.m., near the end of her shift.Bouier encountered ForeladyBranch in the hall and had a short discussionwith her.Thereis considerable con-flict in the testimony as to what was said by Bouier to Branch on this occasion.When first asked about this conversation Bouier testified as follows:I asked her was Mr. Ford around, was he there. And she said, "No." That hewasn't there.So, I told her that if I couldn't talk to him, or get straightenedout on the working proposition, that I had decided I was going to quit. So, shetold me that my check was already there.According to Bouier, she then obtained her lock and keys, turned them in at thehousekeeping office, and was given her deposit on the lock and key and her check,which was marked "Final."On cross-examination Bouier was asked the followingquestion: "Now, as a matter of fact did you not tell Delores Branch that you quitbecause you were being pushed around?" Bouier's reply was, "No, I said I wasgoing to quit because I wanted to talk to Mr. Ford."When askedagain"Didn'tyou tell Delores Branch that you quit", Bouier answered "Yes, I told her I wasgoing to quit.Yes, I told her I was going to quit."Forelady Branch testified as follows about this conversation:Juanita came out to the hospital;itwas in the afternoon,and I asked her whatshe was doing there. She said, "I come out because I am quitting." Shesays, "I don't like the way I am being pushed around." And she wanted to seeMr. Ford; and I told her Mr.Ford wasn't in.I credit Forelady Branch's unequivocal testimony that Bouier quit her job.Asstated above, Branch was no longer in the employ of Wasleff at the time of thehearing.Branch's testimony generally was adverse to Wasleff and favorable to theunion members here involved.I see no reason to conclude that in this instanceBranch was shading her testimony in favor of Wasleff. Furthermore,Bouier's testi-mony on cross-examination somewhat weakens the force of her testimony on directthat she told Branch she was going to quit of she could not settle matters with Fordabout being transferred from job to job.For these reasons I conclude that Bouierquit her job.12After the second transfer of Bouier, Ford had a conversation with ForeladyBranch in the housekeeping office.According to Branch's testimony, Ford statedas follows:.. , he was transferring the girls around like that. It might make them madto switch; that they would be forced to quit.And if they didn't like the wayhe was doing things, that they would quit.. . .135.The discharge of Lula Booth on December 15Lula Booth was first employed at the hospital as a maid in 1950 and workedthere steadily until her discharge on December 15, 1959.Both Forelady Branchand Assistant Forelady Blackledge, who directly supervised Booth's work, testifiedthat she was a good worker.Her work had never been criticized prior to the occa-sion of her discharge.14Booth was one of the employees who signed a union card and gave it back to theorganizers on October 26, when they first appeared outside of the hospital. Boothattended the union meeting on November 4 and the next day had discussions aboutitwith other employees in the hospital.As found above, Superintendent Ford wascognizant of her attendance at the union meeting, Sister Vincent having told himabout it the day after the meeting.Booth had worked as a maid on the east side of the hospital on the third floorfor 5 years at the time she was transferred to Powell's job in the supplyroomonNovember 9.According to Superintendent Ford, he selected Lula Booth to replacePenny Powell in the supply room, afterconsultingwith Sister Vincent, the house-keeper for the hospital, and with Forelady Branch,As Ford testified, Sister Vincentand the hospital administration wanted an "old" employee there, and Booth waschosen because of her many years' experience at the hospital.1a The General Counsel's contention ithat in the circumstances of the case Bouier'stermination amounts to a constructive discharge in violation of the Act is discussedhereinafter in section D, 3."Ford denied having made such a statement.I credit Branch's testimony.14 I do not credit Ford's testimony to the contrary. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDBooth worked for 3 weeks in the supply room without giving any cause for com-plaint,At the end of this period Booth was transferred to the third floor west as amaid.15Booth was replaced in the supply room by Frolence Banks who had onlyworked in the hospital for about 6 months.Superintendent Ford was the only witness who testified concerning the circum-stances of this transfer.As noted above, Ford testified that responsibility for trans-ferring the maids rested with Forelady Branch, after consulting with Sister Vincent.However, when asked to explain the circumstances of Booth's transfer to the thirdfloor west, Ford testified as follows:I consulted with Sister Vincent again without Mary Branch's sitting in on it,to get her approval, to put Lula Booth back on the floor. She had been anolder employee, and was more familiar with the hospital.And Sister Vincentokayed it.And she was transferred to the floor.On cross-examination Ford testified:Ido not remember in detail what the basis was for the transfer.But ascases came up, and we wanted a certain party on a certain-as I have statedbefore, on a certain floor.We consulted with Sister Vincent before we madeany changed-any changes.In response to the query "who brought up Lula Booth's name at this time," Fordresponded, "I do not know who brought it up, if it were by Sister Vincent or bymyself or Mary Branch."On its face Ford's testimony concerning the reasonfor Booth's transfer to the west wing as a maid is self-contradictory and confused.The only understandable reason suggested in his testimony was that Booth was anolder employee and more familiar with the hospital.But this was the precisereason she was chosen for the supply room job, according to Ford's own testimony.And she was replaced in the supply room by an employee having only 6 months'experience at the hospital. In the circumstances I cannot credit Ford's testimonyconcerning the reasons for Booth's second transfer.On December 14, Forelady Branch reported to Superintendent Ford that someof the girls were not doing their work properly.As a result of this report.Fordand Foreman Swimms accompanied Branch on an inspection tour of the hospital.They reached the area covered by Lula Booth between 2 and 2:30 p.m. Booth'sshift continued until 3:30 p m.1eFinding dust on the tops of mirrors, windowledges, and doorway screens and in the utility area Ford commented about thedirty conditions to Foreman Swimms and Forelady Branch.The latter, agreeingthat the place was dirty, suggested that perhaps Booth had not yet reached thisparticular area.17Ford's reply according to Branch's undenied and creditedtestimony, was "I finally got something on Lula Booth. I can fire her now." Fordleft instructions with Swimms that Booth was to be discharged.However, Forddid not tell Booth that she was being discharged.He did point out to her a screenwhich was dirty, and told her: "Look there, you know better than that.get thiscleaned up."Booth replied, according to her testimony which I credit, "I haven'tgot to the room yet."The next morning when Booth reported for work she was told by ForeladyBranch to go in the office and pick up her time. In the office Foreman Swimmscalled Superintendent Ford, and had him talk to Booth.Both Booth and Fordare in substantial agreement as to what was said in this telephone conversation. InBooth's words, Ford said,It seems like that I was trying to give him a hard time. I wasn't half doingmy work.He said, "Everything was dusty and dirty.The screen was-thescreen wasn't dusted and all." I said, "Wait a minute now, Mr. Ford, I havebeen here too long, nine years, and you are the first one that ever complainedabout me half doing my work." . . . I told him, "I didn't do things like that." 18At the end of this conversation Forelady Branch gave Booth her paycheck andshe left the hospital.15The area of the west wing was a little larger than that of the east wing, where Boothhad previously worked16 Although Booth's shift did not end until 3 30 pm normally she would have com-pleted her work by 3 p in as the employees were given one-half hour to change theirclothes before the end of the shift17I do not credit Ford's denial of this testimony.18At the hearing Booth explained that Ford "noticed that I had been there a longtime, lie knew I could do good work, and that he thought I was trying to take-to givehim the business, to hurt them." ALEX WASLEFF BUILDING MAINTENANCE COMPANYC. Conclusions591.PowellPenny Powell attended the union meeting on November 4.The fact of herattendance at the meeting was admittedly reported to Superintendent Ford bySister Vincent on November 5. Several working days later Ford discharged Powell.Ford was opposed to the Union, as is evidenced by his various remarks to the fore-ladies, including the statement that employees signing union cards would be dis-charged.Ford in fact did discharge Sykes and Gray because of their having signedunion cards, as he confessed to Foreladies Branch and Horton, but reinstatedthem upon being advised that such discharges were improper.After Powell's dis-charge, Ford commented to Forelady Branch that the "Sisters" had issued ordersto discharge Powell because she had signed a union card.Wasleff contends that Powell was discharged for violating its instruction to hernot to permit employees to enter the supply room. It is not quite clear what Wasleffexpected from Powell by way of compliance with the rule. She could not physicallyblock the door all day long and get her work done. If any employee slipped pastthe bar, she could do no more than to tell the employee that she was not supposedto be in there.This was what Powell was doing when Ford passed and observedHampton in the supply room with her.Hampton's entering the room was a violationof the instructions to employees to stay out of the supply room except at certainspecified times.Yet Hampton was not disciplined in any way for entering thesupply room.This unequal treatment of Powell and Hampton suggest that Fordwas less concerned enforcing the rule than with getting rid of Powell.Horton'stestimony concerning Ford's remarks over the telephone to the effect that heknew Powell had attended the union meeting but that he could not do anythingabout it because she had been employed at the hospital forso longindicates thatFord was looking for an excuse for discharging Powell.Under all the circum-stances I conclude that Hampton's presence in the supply room on November 9furnished Ford with the excuse he was looking for, and that he seized upon it inorder to get rid of one of the known union supporters.2.BoothBooth attended the November 4 union meeting. Ford was informed of this factthe following day.She was transferred to the supply room when Powell was dis-charged.After satisfactorily performing her duties in the supply room for 3weeks, Booth was transferred back to a job as a maid, not to her former locationin the east wing but to a larger area in the west wing.Ford's testimony concerningthe reason for this transfer, as found above, was confused, self-contradictory, andunworthy of belief.About 2 weeks after Booth's second transfer, Ford wenton a tour of inspection of the entire hospital.Finding dust in the area assignedto Booth, he promptly decided to discharge her.Disregarding Forelady Branch'ssuggestion that perhaps Booth had not reached this area, Ford commented, accord-ing to Branch's undenied testimony, "I finally got something on Lula Booth. Ican fire her now."When Ford reprimanded Booth because of the dirt which hehad found, she protested that she had not yet cleaned that particular area.Fordignored Booth's protest and issued orders that her final check be made out.Thiswas the first time in 9 years at the hospital that Booth's work was criticized.Uponthe facts summarized above I cannot accept Wasleff's contention that it dischargedBooth because of her failure to do her work properly.Rather I conclude that,as inthe case of Powell, Ford was looking for an opportunity to discharge herbecause of her support of the Union, and that he utilized the inspection tour incidentas anexcuse for so doing.3.Bouier _I have found that Bouier was not discharged but voluntarily quit her job onNovember 12.The General Counsel contends that Bouier's quitting under thecircumstances of this case should be regarded as a constructive discharge.Thiscontention is based on the fact that Bouier was transferred from one job to anothertwice on November 11, and the further fact that such transfers were unusual. Icannot accept the General Counsel's contention.Bouier's first transfer on November 11 was merely a transfer to another floor.Her duties as a maid were substantially the same.When Bouier inquired the reasonfor this transfer, Forelady Branch informed her that the maid on the floor to whichshe was being transferred had had differences with one of the patients and wishedto be sent to another floor.This, in my opinion, was a reasonable explanation, and a 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransfer under such circumstances should not have caused any concern on Bouier'spart.Bouier's second transfer that day to the job of washing doors and windows-in the corridors might reasonably have been viewed differently by Bouier,since suchtransfers were unusual.However,there is no evidence that the corridor job wasany more difficult or distasteful than Bouier's regular job as a maid.In fact thereis testimony to the contrary. In all of the cases relied upon by the General Counselin his brief the employees held to have been constructively discharged had beenplaced in definitely less desirable jobs.Here, Bouier quit after being retransferredjust once to a job which was no less desirable than her own.Had Bouier beenrepeatedly shifted about in the plant in such a way as to manifest hostility to her,perhaps my conclusion would be different.But in my opinion,this case does notreveal the kind of discriminatory treatment which justifies an employee in quittingher job in protest.Accordingly,the allegations of the complaint based on thetermination of Juanita Bouier will be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Wasleff has engaged in unfair labor practices in its Mercy Hos-pital operations,I will direct them to cease and desist from the unfair labor practicesherein found,and to take certain affirmative action designed to effectuate the policiesof the Act.Itwill also be recommended that Wasleff offer Penny Powell and Lula Booth im-mediate and full reinstatement to their former or substantially equivalent positionswithout loss of seniority or other rights and privileges, and make each of them wholefor any loss of pay she may have suffered by payment to her of a sum of money equalto that which she would normally have earned as wages from the date of the discrimi-nation to the date of the offer of reinstatement,less her net earnings during saidperiod,and in a manner consistent with Board policy set out in F.W. WoolworthCompany,90 NLRB 289.I shall recommend also that Wasleff preserve and make available to the Board orits agents,upon request,for examination and copying,all payroll and other recordsnecessary to analyze the amounts of backpay due under the terms of my recommendedorder.The unfair labor practices herein found are such as to indicate an attitude of oppo-sition to the purposes of the Act generally,and accordingly the commission of theseand other unfair labor practices in the future is reasonably to be anticipated fromsuch past conduct. In these circumstances,the preventive purposes of the Act maybe thwarted unless the remedy is coextensive with the threat.To effectuate thepolicies of the Act,therefore,itwill be recommended that Wasleff cease and desistfrom infringing in any manner upon the statutory rights of its employees at MercyHospital.Upon the foregoing findings and the entire record, and pursuant to Section 10(c)of the Act, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of the Act.2.By discharging Penny Powell on November 9, 1959, and Lula Booth on Decem-ber 15, 1959,Wasleff has discriminated in regard to the hire and tenure of employ-ment of the above-named employees, thereby discouraging membership in the Union,in violation of Section 8(a) (3) of the Act.3.By engaging in the aforesaid unfair labor practices,Wasleff has interferedwith, restrained,and coerced employees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.5.Wasleff hasnot engaged in unfair labor practices in connection with the termi-nation of Juanita Bouier's employment.(Recommendations omitted from publication.] SOUTH BAY DAILY BREEZEAPPENDIX61NOTICE TO ALL EMPLOYEESPursuant to a recommendedorder of a TrialExaminer of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notifyour employees that:WE WILL NOTdiscourage membership in Warehouse and Mail Order Em-ployeesUnion, Local 743, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpersof America,or in any other labor organization of ouremployees by discharging or in any other manner discriminating against them inregardto their hire and tenure of employment.WE WILLNOT in any other manner interfere with,restrain or coerce ouremployees in the exercise of the right of self-organization,to form labor organi-zations, to join or assist Warehouse and Mail Order EmployeesUnion, Local743, International Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers ofAmerica, or any other labororganization,to bargaincollectivelythrough representatives of their own choosing,and to engage in other concertedactivitiesfor the purposeof collective bargaining or other mutual aid or protec-tion as guaranteed in Section7 of the Act, orto refrain from any and all suchactivities except asauthorizedin Section 8 (a) (3) of the Act, as amended.WE WILL offerPennyPowell and LulaBooth immediate and full reinstate-ment to their former orsubstantiallyequivalent positions,without prejudice totheir seniorityor other rightsand privileges,and will make them whole for anyloss of earnings suffered as a result of our discrimination against them.All our employeesare free to become or remain,or to refrain from becoming orremaining,members ofWarehouseand Mail Order Employees Union,Local 743,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, orany other labor organization.ALEXWASLEFF BUILDING MAINTENANCECOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60daysfromthe datehereof, and must not bealtered,defaced,or covered by any other material.Southern California Associated Newspapers,a corporation d/b/aSouth Bay Daily BreezeandDavid Clark.Case No. 01-CA-3850.February 9, 1961DECISION AND ORDEROn June 8, 1960, Trial Examiner Eugene K. Kennedy issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and Respondent filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The130 NLRB No. 14.